Citation Nr: 1048460	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  09-00 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The Veteran was on active duty in the United States Navy from May 
1951 to May 1955, and from August 1956 to May 1980.  He passed 
away in December 2007; at the time of his death, he was in 
receipt of VA compensation benefits.  The appellant is the 
Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In June 2010, the Board informed the appellant that her claim 
would be held in abeyance while new regulations were being 
promulgated with respect to cases affected by new presumptions of 
service connection.  This was done in accordance with the 
Chairman's Memorandum 01-09-25 (November 20, 2009).  Those 
regulations have since been promulgated, the Stay has been 
lifted, and the Board may now adjudicate the claim on the merits.


FINDINGS OF FACT

1.  The Veteran served in Vietnam from January 1967 to February 
1967.  

2.  The Veteran died in December 2007; the Certificate of Death 
listed the cause of the Veteran's death to be ischemic 
cardiomyopathy and congestive heart failure.  

3.  Ischemic cardiomyopathy, per the National Institutes of 
Health, is also known as ischemic heart disease.  




CONCLUSION OF LAW

A disability incurred in or aggravated by service, or which may 
be presumed service connected, did proximately cause or 
contribute substantially or materially to the cause of the 
Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2010) and 
38 C.F.R. § 3.309(e) amended at 75 Fed. Reg. 53202.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant should not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.  When 
all the evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant should provide in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction (AOJ) 
has substantially satisfied the duties to notify and assist, as 
required by the VCAA.  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to the 
appellant proceeding with these issues given the favorable nature 
of the Board's decision with regard to the issue of service 
connection for the cause of the Veteran's death and the granting 
of DIC benefits.

The Veteran died in December 2007.  Per the Certificate of Death, 
the Veteran passed away as a result of ischemic cardiomyopathy.  
Congestive heart failure was listed as an underlying cause of 
death.  An autopsy was not performed.  At the time of his death, 
the Veteran was service-connected for the following disabilities 
and disorders:

Prostate cancer secondary to Agent Orange 
exposure.  100 percent disabling.

Residuals metastic squamous cell carcinoma 
of the tonsils with temporomandibular 
articulation secondary to Agent Orange 
exposure.  40 percent disabling.

Herniated nucleus pulposus.  20 percent 
disabling.

Tinnitus.  10 percent disabling.

High frequency hearing loss.  0 percent 
disabling.

Erectile dysfunction associated with 
prostate cancer.  
0 percent disabling.  

Combined Rating:  100 percent.  

He was also in receipt of special monthly compensation (SMC) for 
the loss of use of a creative organ.  At the time of his death, 
the Veteran did not have a claim before the VA.

The surviving spouse of a veteran who has died of a service-
connected or compensable disability may be entitled to receive 
dependency and indemnity compensation.  38 U.S.C.A. § 1310 (West 
2002); Wray v. Brown, 7 Vet. App. 488 (1995).  The death of the 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause of 
death.  38 C.F.R. § 3.312(a) (2010).  The appellant will be 
entitled to service connection for the cause of death if it is 
shown that the service-connected disabilities contributed 
substantially or materially to cause death; that they combined to 
cause death; or that they aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1) (2010).  
However, service-connected disabilities of a static nature 
involving muscular or skeletal functions and not materially 
affecting other vital body functions will not be held to have 
contributed to death resulting primarily from some other cause.  
38 C.F.R. § 3.312(c)(2) (2010).

The standards and criteria for determining whether or not a 
disability from which a veteran has died is service connected are 
the same standards and criteria employed for determining whether 
a disability is service connected generally, i.e., while the 
veteran is still alive.  38 U.S.C.A. § 1310 (West 2002).

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 
(1992), the United States Court of Appeals for Veterans Claims, 
hereinafter the Court, stated the following:

Further, in cases where the primary cause 
of death is so "overwhelming" that death 
would have resulted regardless of the 
existence of a service-connected 
disability, a service-connected condition 
may be found to be a contributory cause of 
death where that condition has had a 
"material influence in accelerating death" 
because it "affected a vital organ and was 
of itself progressive or debilitating [in] 
nature".  

Service connection may be established for a current disability in 
several ways including on a direct basis.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  Direct service 
connection may be established for a current disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(a), 
(b), (d) (2010).  Establishing direct service connection for a 
disability which has not been clearly shown in service requires 
evidence sufficient to show (1) the existence of a current 
disability; (2) the existence of a disease or injury in service; 
and, (3) a relationship or connection between the current 
disability and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(d) 
(2010); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2010).  The Court has held that 
when aggravation of a Veteran's nonservice-connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service-connected.  Allen v. 
Brown, 7 Vet. App. 439, 446 (1995).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A determination 
of service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 
314 (1993).

In addition to these provisions, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed in 38 
C.F.R. § 3.309(e) (2010), shall be presumed to have been exposed 
during such service to an herbicide agent, such as Agent Orange, 
unless there is affirmative evidence to establish that he or she 
was not exposed to any such agent during that service.  See 38 
C.F.R. § 3.307(a)(6)(iii) (2009).  If a veteran was exposed to 
Agent Orange during active military, naval, or air service, 
certain specified diseases shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a) (2010) are met, even if 
there is no record of such disease during service.  38 C.F.R. § 
3.309(e) (2010).  The list of diseases includes:  chloracne or 
other acneform disease consistent with chloracne, type 2 
diabetes, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers, and soft-tissue sarcoma.  See 38 C.F.R. 
§ 3.309(e) (2010).

The VA amended 38 C.F.R. § 3.309(e), see 75 Fed. Reg. 53202, 
effective August 31, 2010.  In that amendment, ischemic heart 
disease was added to the list of diseases associated with 
exposure to certain herbicide agents.  The intended effect of 
this amendment was to establish presumptive service connection 
for this disorder based on herbicide exposure.  Ischemic heart 
disease includes, but is not limited to, acute, subacute, and old 
myocardial infarction, artherosclerotic cardiovascular disease 
(including coronary spasm), coronary bypass surgery, and stable, 
unstable, and Prinzmetal's angina.  

Thus, service connection may be presumed for residuals of Agent 
Orange exposure by showing two elements.  First, a veteran must 
show that he or she served in the Republic of Vietnam during the 
Vietnam War era.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.307(a)(6) (2010).  The National Personnel Records Center 
verified that the Veteran served in Vietnam from January 1967 to 
February 1967 therefore this requirement is met.  

Second, the veteran must be diagnosed with one of the specific 
diseases listed in 38 C.F.R. § 3.309(e) (2010) and the recent 
amendment.  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  The 
availability of presumptive service connection for a disability 
based on exposure to herbicides does not preclude a veteran from 
establishing service connection with proof of direct causation.  
Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this instance, the 
Veteran passed away from ischemic cardiomyopathy.  Per the 
National Institutes of Health, ischemic cardiomyopathy is also 
known as ischemic heart disease or cardiomyopathy - ischemic.  
See www.nlm.nih.gov/medlineplus/ency/article/000160.html.  During 
his lifetime, he Veteran was diagnosed as suffering from coronary 
artery disease and he experienced two myocardial infarctions with 
a history of angioplasty.  A review of recent amendment of 38 
C.F.R. § 3.309(e) (2010) indicates that ischemic cardiomyopathy, 
i.e., ischemic heart disease, is a disease, disability, or 
condition for which the presumption applies.  Hence, service 
connection for the cause of the Veteran's death is warranted.  38 
C.F.R. §§ 3.102, 3.309, 3.312 (2010).

DIC benefits are also payable under certain circumstances if the 
veteran was in receipt of, or entitled to receive, compensation 
at the time of death for a service-connected disability that had 
been totally disabling for a specified period of time. DIC 
benefits granted to a surviving spouse under 38 U.S.C.A. § 1318 
(West 2002) would be paid "in the same manner as if the 
veteran's death were service connected."  38 U.S.C.A. § 1318(a) 
(West 2002).  The Board's above grant of service connection for 
the cause of the Veteran's death recognizes that the death of the 
Veteran was the proximate result of a disease or injury incurred 
in service.  The Court has indicated that, only if an appellant's 
claim for service connection for the cause of the Veteran's death 
is denied under 38 U.S.C.A. § 1310 (West 2002), does VA have to 
also consider an appellant's DIC claim under the provisions of 38 
U.S.C.A. § 1318 (West 2002).  See Timberlake v. Gober, 14 Vet. 
App. 122 (2000).  In light of the grant of service connection for 
the cause of the Veteran's death, the provisions of 38 U.S.C. § 
1318 (West 2002) are not for consideration.




ORDER

Entitlement to service connection for the cause of the Veteran's 
death is granted.



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


